Title: From James Madison to Isaac Cox Barnet, 30 September 1803
From: Madison, James
To: Barnet, Isaac Cox


Sir.
Department of State, September 30th. 1803.
If the scope of your communication of the 19th. of June is correctly conceived you retain a predilection for the Commercial Agency at Antwerp; tho’ the uncertainty whether it remained vacant induced you to adhere to the appointment to Havre which you last received. Should this be the true state of your choice, you will be at liberty to retain Antwerp, and on your intimating that determination a Commission will issued [sic] to Mr. Mitchell for Havre; but until your answer is received it will be intirely free to you to give the preference to either. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).


